Citation Nr: 1420841	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a higher initial rating for right knee musculoligamentous strain with arthritis, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011.  

2.  Entitlement to a higher initial rating for left knee musculoligamentous strain with arthritis, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011.  

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, from December 2003 to March 2005, and from June 2005 to March 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2010, the Veteran testified before a Veteran Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the record. 

The Board remanded the appeal for additional development in October 2010 and June 2012.  The June 2012 remand was issued in response to a June 2012 request for a new hearing.  The VLJ who presided over the March 2010 hearing is no longer employed at the Board and the Veteran is entitled to a new hearing under 38 C.F.R. §§ 20.707 and 20.717 (2013).  The requested hearing was scheduled for November 28, 2012, but the Veteran cancelled the hearing and asked that his appeal be forwarded back to the Board for a decision.   The case has now returned to the Board for additional appellate action. 





FINDINGS OF FACT

1.  The Veteran's right knee musculoligamentous strain with arthritis manifests limitation of extension that most nearly approximates 10 degrees and limitation of flexion to 85 degrees without recurrent subluxation or lateral instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

2.  The Veteran's left knee musculoligamentous strain with arthritis manifests limitation of extension that most nearly approximates 10 degrees and limitation of flexion to 85 degrees, without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

3.  The Veteran's left knee musculoligamentous strain with arthritis manifests laxity that most nearly approximates slight.  

4.  The Veteran's PFB manifests residual hyperpigmented scarring of the neck that is painful, stable, does not involve an area greater than 929 square centimeters (sq. cm.), is not associated with limitation of motion, does not manifest any characteristics of disfigurement, does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, and has not required systemic therapy.

5.  The Veteran's hypertension requires continuous medication for control without a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for a right knee musculoligamentous strain with arthritis, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-62 (2013).

2.  The criteria for a higher initial rating based for a left knee musculoligamentous strain with arthritis, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-62.

3.  The criteria for a separate 10 percent rating, but not higher, for left knee laxity for the period beginning October 28, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

4.  The criteria for an initial 10 percent rating, but not higher, for PFB are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2007 & 2013).

5.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Bilateral Knee Disabilities

Entitlement to service connection for musculoligamentous strains of the right and left knees with arthritis was granted in a July 2007 rating decision.  An initial 10 percent rating was assigned for each knee effective March 7, 2007.  The July 2008 statement of the case (SOC) awarded increased 20 percent ratings for each knee also effective March 7, 2007, the original effective date of service connection.  Most recently, separate noncompensable ratings for limitation of extension of each knee were assigned in an April 2012 rating decision effective December 19, 2011.  The Veteran contends that increased initial ratings are warranted as his knee disabilities manifest constant pain and limit his ability his ability to walk and navigate stairs.

The Board observes that the Veteran is currently in receipt of two disability ratings for each knee and both ratings are assigned under Diagnostic Code 5261 pertaining to limitation of extension.  The March 2007 rating decision assigned a 10 percent initial rating under Diagnostic Code 5261 for limitation of extension based on the findings of a May 2007 VA examination.  An increased 20 percent rating was assigned in the July 2008 SOC as the Veteran's complaints of pain and functional impairment were found to most nearly approximate the criteria associated with a higher rating under Diagnostic Code 5261.  Inexplicably, the Veteran was then assigned a separate noncompensable evaluation for limitation of extension of each knee under Diagnostic Code 5261in an April 2012 rating decision.  These ratings were assigned in response to the limitation of motion demonstrated at the Veteran's most recent VA examination in December 2011.  Thus, each of the Veteran's knees is assigned two disability ratings for the same manifestation of the service-connected condition, i.e. limitation of extension.  The Board can only conclude that the assignment of a separate noncompensable rating in April 2012 was an error on the part of Appeals Management Center (AMC).  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).   However, the Board will not disturb the rating and will consider whether the Veteran warrants increased or separate ratings under all the criteria for evaluating the knee.  

As noted above, the Veteran's bilateral knee disabilities are currently rated as 20 percent disabling (with a separate noncompensable evaluation from December 19, 2011) under Diagnostic Code 5261 for limitation of extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees and a 40 percent evaluation is assigned for extension limited to 30 degrees.  A maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

After review of the evidence of record, the Board finds that increased ratings are not warranted for either knee based on limitation of extension at any time during the claims period.  Extension of both knees was most limited at the May 2007 VA general medical examination when it measured to 10 degrees.  Extension limited to 10 degrees is contemplated by a 10 percent evaluation under Diagnostic Code 5261.  Although the May 2007 VA examiner noted that the Veteran was unable to perform repetitive range of motion testing due to tenderness of the knees, the current 20 percent rating for each knee was based on the Veteran's complaints of pain and functional impairment.  He is therefore in receipt of disability ratings to account for the factors detailed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

Additionally, the other medical evidence also does not support an increased rating for limitation of extension.  The Veteran manifested full extension during an October 2010 physical therapy (PT) consultation at the Omaha VA Medical Center (VAMC) and extension was only limited to 5 degrees upon VA examination in December 2011.  The Veteran complained of pain during testing, but the December 2011 examiner specified that the knee pain occurred at the 5 degree endpoint of testing.  The examiner also stated in a January 2012 examination addendum report that the Veteran's loss of motion during flare-ups of knee symptoms was consistent with the examination findings after repetitive testing when extension was again limited to 5 degrees.  Therefore, a rating in excess of 20 percent is not warranted for limitation of extension at any time during the claims period.

The medical evidence also establishes that the Veteran has experienced limitation of flexion of both knees.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, the Veteran does not meet the requirements for even a noncompensable rating under Diagnostic Code 5260 for limitation of flexion of either knee.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
The Veteran's most severe limitation of flexion was measured at the May 2007 VA examination when bilateral flexion was measured to 85 degrees.  With respect to functional factors, the May 2007 VA examiner was unable to measure motion following repetitive testing due to knee tenderness.  However, the December 2011 VA examiner found that flexion was limited to 100 degrees with complaints of pain at the end point.  The examiner also noted in the January 2012 addendum report that knee motion during flare-ups would also approximate 100 degrees of flexion.  Flexion limited to 100 degrees is noncompensable under Diagnostic Code 5260 and an increased or separate rating is not warranted for either knee based on limitation of flexion. 

The Board must now determine whether an increased or separate rating is appropriate for the knee disabilities due to subluxation or instability.  Separate ratings are possible for knee arthritis and instability.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The evidence establishes that a separate 10 percent rating is warranted for slight laxity of the left knee for the period beginning October 28, 2010.  The Veteran's left knee demonstrated "some laxity" during an October 2010 PT consultation at the Omaha VAMC.  The Veteran has also complained on several occasions that his knees give way.  The Board finds that a rating in excess of 10 percent is not warranted for left knee laxity/instability as the other medical evidence of record, including the most recent December 2011 VA examination, is entirely negative for findings of left knee instability.  An increased or separate rating is also not warranted for instability of the right knee as the Veteran's knee has consistently been found stable by VA examiners and the Veteran's health care providers.  The Board finds that the objective medical evidence is more probative than the Veteran's lay statements with respect to instability of the right knee and a separate or increased rating is not warranted under this diagnostic code.  

As noted above, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately for both conditions.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic Code 5003, pertaining to arthritis, provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Coda 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran is already in receipt of 20 percent evaluations based on limitation of extension and his knees also manifest arthritis and limitation of flexion that is noncompensable.  However, a note following the diagnostic code for arthritis specifies that a separate rating for arthritis is not to be combined with other ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note(1) (2013).  Furthermore, the Veteran does not meet the criteria for even a zero percent rating under Diagnostic Code 5260 for limitation of flexion.  The assignment of a separate rating for noncompensable limitation of motion under Diagnostic Code 5003 for arthritis is therefore precluded.

A 20 percent evaluation is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record is negative for evidence of dislocated semilunar cartilage in either knee and the Veteran is already in receipt of a separate 10 percent evaluation for the left knee under Diagnostic Code 5257 for complaints of laxity.  There is also no evidence of effusion into the bilateral knees. Thus, Diagnostic Code 5258 is not for consideration.  

Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's bilateral knee disabilities have clearly not manifested the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher ratings other than that granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


PFB

Service connection for PFB was granted in a July 2007 rating decision with an initial noncompensable evaluation assigned effective March 7, 2007.  The Veteran contends that an increased rating is warranted as his skin condition causes painful residual scarring and requires him to wear a beard.

PFB is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  Unlisted conditions are rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO rated PFB as noncompensable under Diagnostic Code 7806 pertaining to dermatitis or eczema.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Although the Veteran did not specifically request review under the revised criteria, he did request a review of his disability rating when he appealed the initial disability rating.  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits.  Schafrath, 1 Vet. App. at 589; Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008 onward.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatitis or eczema is rated under Diagnostic Code 7806 or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  After review of the evidence of record, the Board finds that a compensable evaluation is warranted under any of the criteria for rating scars. 

A compensable 10 percent rating is warranted under either the former or current criteria for single scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007 & 2013).  Minimal hyperpigmented scarring was noted at the December 2011 VA examination and while there is no objective evidence that the scars are painful, the Veteran testified at the March 2010 hearing that he had bumps on his face that were painful if he shaved or clipped his beard.  The Board has considered the Veteran's testimony and finds that his residual scarring from PFB most nearly approximates a painful scar.  Increased ratings are possible under the current version of Diagnostic Code 7804 for multiple painful or unstable scars, but the Board considers the Veteran's "minimal" area of scarring as one scar for the purposes of rating the disability under 38 C.F.R. § 4.118.  Other than the scarring observed by the December 2011 VA examiner, examination of the Veteran's skin and neck has been normal and he has never manifested active PFB lesions during any VA or VAMC skin evaluation.  

A rating in excess of 10 percent is also not warranted under the other criteria for rating scars as the Veteran's scarring is not unstable and clearly does not involve an area greater than 929 sq. cm.  There is also no limitation of motion associated with the scarring and it is not associated with a burn injury.  The Board therefore finds that the weight of the competent medical and lay evidence establishes that the Veteran's residual PFB scarring warrants a 10 percent evaluation under Diagnostic Code 7804 (2007 & 2013) throughout the claims period.  

An evaluation in excess of 10 percent is also not appropriate under the criteria pertaining to disfigurement of the head, face, or neck and Diagnostic Code 7800 (2007 & 2013).  A 30 percent rating is assigned under Diagnostic Code 7800 with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.   

In this case, it is clear that the Veteran's PFB does not manifest any of the criteria associated with a rating in excess of 10 percent based on disfigurement of the head, face, or neck.  He clearly has no visible or palpable tissue loss, gross distortion or asymmetry of the facial features, or any characteristics of disfigurement.  Examination of the face and neck was consistently normal throughout the claims period without evidence of active lesions.  The December 2011 VA examiner observed minimal neck scarring manifested by hyperpigmentation, but the affected area clearly did not exceed 6 square inches as required in the criteria for a characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).
In light of the December 2011 VA examiner's characterization of the Veteran's scarring as minimal coupled with the normal findings at the May 2007 VA examination and the complete lack of medical treatment for this disability, the Board finds that none of the characteristics of disfigurement are present in this case.  An increased rating is therefore not warranted under Diagnostic Code 7800 at any time during the claims period. 

Finally, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806 for dermatitis or eczema.  Under this diagnostic code, a 30 percent evaluation is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007 & 2013).  The Veteran's PFB is limited to his face and neck and has not required prescribed medication at any time during the claims period.  He reported during the December 2011 VA examination that he occasionally used over-the-counter creams or moisturizers to treat his PFB, but denied any medications or prescribed therapies.  Treatment records dated throughout the claims period are also entirely negative for findings pertaining to PFB.  Therefore, an increased rating is not possible under either the former or current version of Diagnostic Code 7806.  


Hypertension

Service connection for hypertension was granted in a July 2007 rating decision.  An initial noncompensable evaluation was assigned effective March 7, 2007.  The July 2008 SOC awarded an increased 10 percent evaluation effective from the date of service connection, March 7, 2007.  The Veteran contends that an increased rating is warranted as his hypertension requires medication to control and has been present since active military service. 

The Veteran's hypertension is currently evaluated as 10 percent disabling under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

After review of the record, the Board finds that the Veteran's hypertension most nearly approximates the currently assigned 10 percent evaluation.  The Veteran's hypertension has required control with continuous medications throughout the claims period, but it does not most nearly approximate current findings or a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Blood pressure readings upon VA examinations in May 2007 and December 2011 showed diastolic and systolic readings well below the levels contemplated by an increased 20 percent evaluation and were, at most, recorded as 138/84 during the December 2011 examination.  

Treatment records from the Omaha VAMC also do not document a history of blood pressure readings approaching the levels contemplated by an increased evaluation.  On one occasion in August 2011 the Veteran manifested an elevated blood pressure reading of 160/103, but the examining physician noted that the Veteran's hypertension medication had expired several months earlier.  New medication was obtained and a month later the Veteran's blood pressure was measured as 124/86.  In January 2010, the Veteran's primary care physician noted a history of normal blood pressure readings and the Veteran's hypertension has been consistently characterized as well-controlled with medication.  Although the Veteran has reported to the emergency room (ER) on several occasions with complaints of elevated blood pressure, in each instance the increased levels were attributed to a medication side effect, anxiety, or was resolved with an adjustment to the Veteran's medication. 

The Board notes that the Veteran's self-reported blood pressure readings have, at times, indicated higher systolic and diastolic levels than those recorded by his health care providers.  In May 2008 the Veteran reported an at-home blood pressure reading of 175/96.  Similarly, in January 2010, he reported home systolic blood pressure levels in the 180s-190s.  These readings are consistent with the currently assigned 10 percent rating under Diagnostic Code 7101.  In addition, at the May 2008 and January 2010 VAMC examinations performed in response to the Veteran's reports of elevated blood pressure, he manifested lower readings of 135/95 and 128/82.  Hence, the medical and lay evidence clearly establishes that the Veteran's hypertension most nearly approximates the criteria associated with the current 10 percent evaluation under Diagnostic Code throughout the claims period.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His knee disabilities manifest painful limited motion with slight laxity of the left knee.  The Veteran's PFB has caused residual painful scarring of the neck and hypertension has resulted in elevated blood pressure that is controlled with medication.  These symptoms and findings are all contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

Although the Veteran's disability ratings currently combine to a 100 percent schedular rating, the Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   However, in this case, the record is negative for evidence that the Veteran is unemployable due to his knee disabilities, PFB, and hypertension.  The May 2007 VA examiner found that all the Veteran's claimed disabilities had significant effects on employment, but the examiner who performed the December 2011 VA examinations of the specific disabilities addressed in this appeal found that they did not affect the Veteran's ability to work.  The Veteran is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  The Veteran has also not stated that he has lost any time from work or is unable to perform his duties due to his service-connected knee conditions, PFB, and/or hypertension.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected conditions.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability ratings assigned following awards of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the applicable rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the appeal either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2008 SOC under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records of post-service treatment at military and private facilities.  Additionally, the Veteran was provided proper VA examinations in December 2011 in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a higher initial rating for right knee musculoligamentous strain with arthritis, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011, is denied.  

Entitlement to a higher initial rating for left knee musculoligamentous strain with arthritis based on limitation of motion, rated as 20 percent disabling from March 7, 2007 with a separate noncompensable rating from December 19, 2011, is denied. 

Entitlement to a separate 10 percent rating, but not higher, for left knee laxity for the period beginning October 28, 2010 is granted.

Entitlement to an initial 10 percent rating, but not higher, for PFB is granted.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


